EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 5-8 and 13-16 are directed to a process non-elected without traverse.  Accordingly, claims 5-8 and 13-16 been cancelled.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE CLAIMS:
Cancel claims 5-8 and 13-16.

Reasons for Allowance

Claims 5-8 and 13-16 are allowed.  The prior art does not teach or suggest an abrasion-resistant steel plate, having a chemical composition containing in (mass%) C: 0.23 % to 0.34 %, Si: 0.05 % to 1.00 %, Mn: 0.30 % to 2.00 %, P: 0.020 % or less, S: 0.020 % or less, Al: 0.04 % or less, Cr: 0.05 % to 2.00 %, N: 0.0050 % or less, and 0: 0.0050 % or less, with the balance being Fe and inevitable impurities, the chemical composition having a DI*  as set forth in claim 1 of 120 or more,   wherein the abrasion-resistant steel plate has HB1 of 360 HBW10/3000 to 490 HBW10/3000, the HB1 being a Brinell hardness at a depth of 1 mm from a surface of the abrasion-resistant steel plate, wherein the abrasion-resistant steel plate has a hardness ratio of 75 % or more, the hardness ratio being defined as a ratio of HB1/2 to the HB1, and the HB1/2 being a 
Zhang et al. (PGPub US 2014/0124102) disclose a wear-resistant steel plate having a composition overlapping that claimed by applicants however there is insufficient evidence such that one of ordinary skill in the art would have concluded that the hardness profile of the steel plate of Zhang et al. inherently meets the claimed requirements, particularly where the thickness of the steel plate of Zhang et al. is disclosed to be in the range of 16 to 25mm (paragraph 0007) which falls outside applicants disclosed range.  Further there is insufficient motivation such that one of ordinary skill in the art at the time of the invention would have found it obvious to modify the steel plate of Zhang et al. such as to satisfy the presently claimed requirements.
Moody (PGPub US 2012/0132322) disclose an abrasion resistant steel sheet having a composition overlapping that claimed by applicants however there is insufficient evidence such that one of ordinary skill in the art would have concluded that the hardness profile of the steel inherently meets the claimed requirements.  Further there is insufficient motivation such that one of ordinary skill in the art at the time of the invention would have found it obvious to modify the steel of Moody such as to satisfy the presently claimed compositional and property requirements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784